Appeals from two judgments, one as to each defendant, of the County Court, Nassau County, both rendered October 17, 1978, the first of which convicted defendant Trocchio of attempted criminal possession of stolen property in the first degree and conspiracy in the third degree, upon a plea of guilty, and imposed sentence *885and the second of which convicted defendant Spatafora of criminal possession of stolen property in the first degree and conspiracy in the third degree, upon a plea of guilty, and imposed sentence. Judgments affirmed and this case is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (subd 5). The December 6, 1976 order of then Presiding Justice Gulotta, authorizing the interception and recording of conversations on the telephone of the defendant Trocchio, was constitutional and valid. We have examined defendants’ other contentions and have found them to be without merit. Hopkins, J. P., Gibbons, Rabin and Weinstein, JJ., concur.